Citation Nr: 1450146	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  06-26 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a permanent and total disability rating for pension purposes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded this issue in August 2010 and May 2014.

The Veteran was scheduled for a Travel Board hearing in October 2007.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In the Board's May 2014 remand, the AOJ was directed to: (1) schedule the Veteran for a new VA examination, (2) rerate all of the Veteran's disabilities and adjudicate the claim on a schedular basis if the schedular criteria are met, (3) refer the claim for extraschedular consideration if the schedular criteria are not met, and (4) readjudicate the claim in a supplemental statement of the case (SSOC).  The Board review of the claims file does not show that all of these directives were accomplished.  Although the AOJ provided the Veteran with an examination in June 2014 and readjudicated the claim in a September 2014 SSOC, the SSOC specifically indicated that the AOJ did not refer the claim for extraschedular consideration.  As the AOJ failed to comply with the Board's remand directives, the case must once again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claim for nonservice-connected pension to the Veterans Service Center Manager or the Pension Management Center Manager under 38 C.F.R. § 4.17(b) and 38 C.F.R. § 3.321(b)(2) (2014).

2.  After the above development has been completed, readjudicate the claim for nonservice-connected pension on an extraschedular basis, consistent with the evidence and pension income requirements.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case which specifically discusses the rating criteria for the Veteran's disabilities and afford them the opportunity to respond.  Thereafter, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

